GLICKSTEIN, Judge.
This is an appeal of a final order, finding the defendant guilty of direct criminal contempt. We reverse.
We are empathetic with the trial judge, who was there when the episode occurred. Nevertheless, the trial court heard only an expletive — one word, nothing more — and not the statements which two witnesses heard. Accordingly, his conclusion was not based on what he actually heard, which was insufficient for a finding of direct criminal contempt. Florida Rule of Criminal Procedure 3.830.
While we reverse, nothing in this opinion is meant to prevent the trial court from instituting indirect criminal contempt proceedings in accordance with Florida Rule of Criminal Procedure 3.840. Under this rule appellant should be advised of his right to counsel. See Florida Rule of Criminal Procedure 3.840(a)(4).
LETTS and GUNTHER, JJ., concur.